UNITED STATES COURT OF APPEALS

                           FOR THE NINTH CIRCUIT                           FILED
                                                                            OCT 05 2012
In the Matter of: STEVEN D. MOLASKY,           No. 11-15059
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

             Debtor,                           D.C. No. 2:10-cv-00779-JCM-
                                               PAL
                                               District of Nevada,
STEVEN D. MOLASKY,                             Las Vegas

             Appellant,
                                               ORDER AMENDING
  v.                                           MEMORANDUM

W. LESLIE SULLY, JR., CHTD.,
PROFIT SHARING PLAN,

             Appellee.


Before: NOONAN and MURGUIA, Circuit Judges, and TIMLIN, Senior District
Judge.*



       Sully’s motion to correct is GRANTED.

       The memorandum disposition filed September 13, 2012 is amended as

follows: on page 3, line 1, replace “4004(b)” with “4007”. On the same page, lines




       *
             The Honorable Robert J. Timlin, Senior District Judge for the U.S.
District Court for Central California, sitting by designation.
1-2, delete the sentence and citation “The deadline can be extended even after the

deadline has already run. See FED. R. BANKR. P. 4004(b)(2).”

      On page 4, last line, replace “4004(b)” with “4007”.

      The dissent remains unchanged.




                                         2